Citation Nr: 0705151	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  03-31 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for coronary artery disease prior to February 20, 
2004.

2.  Entitlement to a disability rating in excess of 30 
percent for coronary artery disease from February 20, 2004, 
to August 4, 2005.

3. Entitlement to a current disability rating in excess of 60 
percent for coronary artery.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In part, the RO granted service 
connection for coronary artery disease and assigned a 10 
percent rating, effective August 16, 2001.  The veteran 
perfected a timely appeal of the assigned rating.

In June 2004 the Board remanded this case for further 
development.  In a November 2004 rating decision the RO 
granted an increased rating of 30 percent for the service-
connected coronary artery disease, effective February 20, 
2004.  In March 2005 the Board again remanded the appeal for 
further development.  In a January 2006 rating decision the 
RO increased the rating for coronary artery disease to 60 
percent, effective August 5, 2005.  However, as the maximum 
rating has not been assigned and the veteran has not 
withdrawn his appeal, the matter remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the March 2005 decision, the Board referred the issues of 
entitlement to service connection for glaucoma and 
hypertension, both as secondary to diabetes mellitus.  As the 
issues have not been addressed by the RO, they are again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to February 20, 2004, the veteran's coronary artery 
disease did not manifest in workload of greater than 5 METs 
but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.



2.  Resolving all reasonable doubt in favor of the veteran, 
from February 20, 2004, to August 4, 2005, the veteran's 
coronary artery disease manifested in left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

3.  The veteran's coronary artery disease is not manifested 
by chronic congestive heart failure; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  Prior to February 20, 2004, the criteria for a disability 
rating in excess of 10 percent for coronary artery disease 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.104, Diagnostic Codes 7005, 7017 (2006).  

2.  From February 20, 2004, the criteria for a disability 
rating of 60 percent for coronary artery disease are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, 
Diagnostic Codes 7005, 7017 (2006).  

3.  The criteria for a disability rating in excess of 60 
percent for coronary artery disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.104, 
Diagnostic Codes 7005, 7017 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in June 2004 and August 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for a higher 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of any further evidence in his possession that pertains to 
the claim.  The case was last readjudicated in January 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the claims for a disability rating 
in excess of 10 percent prior to February 20, 2004, and in 
excess of 60 percent thereafter, any question as to an 
appropriate disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, VA medical records, private medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's coronary artery disease has been rated under 
Diagnostic Code 7005-7017, 38 C.F.R. § 4.104 (2006).  

Diagnostic Code 7005 is used to evaluate arteriosclerotic 
heart disease (coronary artery disease) and Diagnostic Code 
7017 is used to evaluate coronary bypass surgery.  Both codes 
use the same criteria listed below:

100 percent for chronic congestive heart failure; workload 
of 3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction 
with an ejection fraction of less than 30 percent;

60 percent for more than one episode of acute congestive 
heart failure in the past year; workload greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 
50 percent;


30 percent for workload of greater than 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of 

cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or 
X-ray; 

10 percent for workload greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or continuous medication 
required.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  Note 2, 38 C.F.R. 
§ 4.104.

For the period prior to February 20, 2004, the Board finds 
that a disability rating in excess of 10 percent is not 
warranted.  In support of this finding, the Board notes the 
following evidence of record.

A December 1999 private medical record reflects that the 
veteran had no significant shortness of breath.  July 2001 
and September 2002 private medical records reflect an 
unremarkable review of symptoms.  A December 2002 VA 
examination report reflects that the veteran is able to go up 
two flights of stairs and carry groceries with only mild 
shortness of breath.  He was reportedly morbidly obese.  
Heart had regular rate and rhythm.  EKG revealed normal sinus 
rhythm, with evidence of old inferior infarct.  Lastly, the 
record reflects that the veteran had been taking heart 
medication prior to February 20, 2004.


Given the above, the Board finds that, prior to February 20, 
2004, the veteran's coronary artery disease manifested in the 
need for continuous medication but not in workload of greater 
than 5 METs but not greater than 7 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Thus, a higher rating is not 
warranted under Diagnostic Code 7005/7017 for that period.

With respect to a disability rating in excess of 30 percent 
for the veteran's coronary artery disease from February 20, 
2004, to August 4, 2005, the Board notes the following 
evidence of record.

A February 20, 2004 private medical record reflects an 
ejection fraction of 38 percent on Cardiolite scan and 45 to 
50 percent on echocardiogram, and a plan to schedule the 
veteran for a MUGA (multigated acquisition) scan for a more 
accurate ejection fraction because of the discrepancy.  A 
March 2004 private medical record reflects an ejection 
fraction of 42 percent on stress test and 52 percent on MUGA 
scan.  A subsequent March 2004 private cardiac 
catheterization report reflects an ejection fraction of 45 to 
50 percent.  Lastly, a July 2004 VA examination report 
reflects the examiner's statement that the MUGA scan is 
usually considered an accurate test for ejection fraction, 
and his assessment that the accurate ejection fraction 
determined by all various tests presented is 50 to 52 
percent.

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that beginning February 20, 
2004 the veteran's coronary artery disease more nearly 
approximated the criteria for a 60 percent evaluation, with 
an ejection fraction within the range of 30 to 50 percent.  
Thus, a 60 percent rating, but no more, is warranted under 
Diagnostic Code 7005/7017.  

However, a disability rating in excess of 60 percent is not 
warranted.  In this regard, an August 2005 private medical 
record reflects an ejection fraction of 48 percent.  A 
subsequent August 2005 private medical record reflects an 
ejection fraction of 40 
percent.  Lastly, a December 2005 VA examination report 
reflects an ejection fraction of 40 percent, an estimated 
workload of 5 to 7 METs, and no history of chronic congestive 
heart failure.  

Given the above, the Board finds that the veteran's coronary 
artery disease is not manifested by chronic congestive heart 
failure; workload of 3 METs or less resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Thus, a higher rating is not warranted under 
Diagnostic Code 7005/7017.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met for any of the time periods in question.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
veteran's claims for a disability rating in excess of 10 
percent prior to February 20, 2004, and in excess of 60 
percent thereafter, and that doctrine is not applicable with 
respect to those issues.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Prior to February 20, 2004, a disability rating in excess of 
10 percent for coronary artery disease is denied.

Beginning February 20, 2004, a disability rating of 60 
percent for coronary artery disease is granted, subject to 
the provisions governing the award of monetary benefits.

A disability rating in excess of 60 percent for coronary 
artery disease is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


